1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT

8                            SOUTHERN DISTRICT OF CALIFORNIA

9
       HERBERT S. HARRY, et al.,                          Case No.: 19cv2289-LAB (BGS)
10
                                        Plaintiffs,
                                                          ORDER OF DISMISSAL
11     v.
12     MERRILL LYNCH CREDIT SERVICES,
       et al.,
13
                                     Defendants.
14
15          In its February 10, 2020 Order Granting PHH Mortgage’s Motion to Dismiss, (Dkt.
16   6), the Court cautioned that if Plaintiffs Herbert and Karen Harry didn’t serve the remaining
17   defendants by March 1, 2020, the Court would dismiss those defendants from the case.
18   March 1 has come and gone, but there is no indication the defendants have been served.

19   This action is therefore DISMISSED WITHOUT PREJUDICE as to all remaining

20   defendants. The clerk is directed to close the case.

21          IT IS SO ORDERED.

22   Dated: March 9, 2020

23                                                    Hon. Larry Alan Burns
                                                      Chief United States District Judge
24
25
26
27
28
                                                      1
                                                                                19cv2289-LAB (BGS)
